DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/14/2022 is entered and acknowledged by the Examiner. Claim 1 has been amended. Claims 1-20 are currently pending in the instant application. 
The rejection of claims 1-5, 7-10, and 12-17 under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US 2015/0275003 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 6 and 18-20 under 35 U.S.C. 103 as being unpatentable over Maeda (US 2015/0275003 A1) in view of Saito (US 2013/0249996 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Maeda (US 2015/0275003 A1) in view of Fukaya (US 2015/0259551 A1) is withdrawn in view of Applicant’s amendment.
Applicant's amendment necessitated the new grounds of rejection set forth below.
Information Disclosure Statement

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 depends from claim 1 and recites “the cationic polymer in the cationic polymer emulsion has an ester-based urethane structure”. However, claim 1 has been amended to include the feature of “the cationic polymer in the cationic polymer emulsion has an ester-based urethane structure”. .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2015/0275003 A1) in view of Saito (US 2013/0249996 A1).
Initially, it should be noted that the Maeda reference and Saito reference are cited in the previous Office action. 
Regarding claims 1-4, 6, and 13, Maeda discloses an ink set comprising a bright pigment ink containing a colorant and water (See [0055]-[0057]) and a treatment agent includes 1-6 wt% a cationic polymer emulsion with urethane resin as recited in claims 4 and 13 (See [0021]-[0024] and [0035], a blending amount of urethane resin 1≤x<6 where x wt% in the bright pigment ink). The amount of urethane resin of Maeda fulfills the claimed solid content amount of cationic polymer emulsion as recited in claims 2-3. Maeda discloses the ink set may include a plurality 
While Maeda discloses that the ink composition contains cationic urethane emulsion (See [0020], [0021], and [0035]), Maeda failed to disclose the cationic urethane emulsion has an ester-based urethane structure as recited in amended claim 1 and claim 6.
Saito discloses an ink set including an ink composition containing 5-11 mass% of a white pigment, 5-11 mass% of a urethane resin emulsion, and water (See [0063] and [0091]). Saito also discloses that the urethane resin emulsion may be a polyester-type urethane resin having ester bond in the main chain and exhibit high fixity, high rub fastness, and higher whiteness in the ink composition (See [0083]-[0086]). The urethane resin emulsion of Saito including a polyester-type urethane resin fulfills the claimed cationic polymer emulsion.
It would have been obvious for a skilled artisan at the time the invention was filed to substitute the urethane resin of Maeda with the polyester-type urethane resin (ester-based urethane) of Saito in order to exhibit high fixity, high 
Regarding claim 5, Maeda discloses an acrylic structure polymer (See [0082] and [0084], Table 1; Acrylic resin by SEIKO PMC Corporation).
Regarding claim 7, Maeda discloses that the bright pigment having an average particle size of 1-100 nm (See [0045]). Given that the water-based ink includes a black ink (See [0057]-[0058] and [0071]). The black ink of Maeda is understood to contain carbon black pigment (bright pigment) and having an average particle size of 1-100 nm.
Regarding claims 8-9, Maeda discloses that the treatment agent containing polyvalent (polyhydric) alcohols as recited in claim 9 (See [0038]). The polyvalent (polyhydric) alcohols of Maeda fulfills the claimed humectant as recited in claim 8.
Regarding claim 10, Maeda discloses that the treatment agent containing a nonionic surfactant and a cationic surfactant (See [0021]).
Regarding claim 12, Maeda discloses that the treatment agent containing propylene glycol as recited in claim 12 (See [0038]).
Regarding claims 14-15, Maeda discloses that the treatment agent (a urethane emulsion containing mixture) does 
Regarding claims 16-17, Maeda discloses that the bright pigment ink (color ink) comprises 0-95 wt% of a humectant (See [0052]). The humectant includes a glycol-based component, e.g., propylene glycol (See [0051]). Propylene glycol is known in the art to have a boiling point of about 188.2°C as recited in claims 16-17. The propylene glycol of Maeda fulfills the claimed glycol-based water-soluble organic solvent. The lower limit of 0 wt% humectant (claimed glycol-based water-soluble organic solvent) fulfills the claimed ink do not substantially include glycol-based water-soluble organic solvent as recited in claim 17. Maeda further discloses the treatment agent containing water-soluble organic solvent including propylene glycol (See [0038]). Since the treatment agent may contain a glycol-based water-soluble organic solvent (e.g. propylene glycol) and the color ink does not require the glycol-based component (0 wt% humectant), the total content of glycol-based water-soluble organic solvent in the ink would be equal or less than the treatment agent as recited in claim 16.

Maeda does not disclose the recording medium being a fabric, i.e., the treatment agent being applied onto a fabric medium.
Saito discloses a recording method for textile printing where a cloth (fabric) is pretreated with a treatment agent (See [0105] and [0107]). Then an image is formed from ink composition on the pretreated cloth (See [0110]).
Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to incorporate a recording medium such as fabric of Saito into the recording method of Maeda and the result would have been predictable because such as fabric recording medium is known and utilize as a recording medium in the art.
Regarding claim 19, Saito further discloses a washing step to wash out unfixed pigment (See [0113]).
Regarding claim 20, the prior art does not disclose an
application amount of treatment agent in a range of 4.7-50
mg/cm2. However, it is the Examiner’s position that the
application amount of treatment agent can be optimized through

results, a patent will not be granted based upon the
optimization of result effective variables when the optimization showing of unexpected results which properly rebuts the prima facie case of obviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2015/0275003 Al) and Saito (US 2013/0249996 A1) as applied to the claims above, and further in view of Fukaya (US 2015/0259551 Al).
Initially, it should be noted that the Fukaya reference is cited in the previous Office action.
Maeda and Saito are relied upon as set forth above.
Regarding claim 11, Maeda discloses an ink set comprising a water-based black ink (See [0057] of Maeda and [0077] of Saito), that would contain carbon black pigment.
However, Maeda and Saito do not disclose the carbon black is a self-dispersible carbon black.
Fukaya discloses a water-based black ink containing a black-based pigment (See [0016] and [0017]). Fukaya discloses that the black-based pigment is a self-dispersible black-based pigment such as carbon black in order to prevent the increase in viscosity caused by macromolecular pigment dispersant agent and provide excellent in handling performance (See [0020] and [0021]).

In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot in view of the new ground of rejection.
At pages 5-6 of the remark, Applicant’s main argument is it would not have been obvious to a person skilled in the art to modified Maeda in view of Saito as set forth in the Office action. That is, to apply the urethane resin emulsion of Saito 
Maeda discloses an ink set comprises an ink composition (bright pigment ink) containing a urethane resin emulsion in an amount of 1-6 wt%, i.e., 1≤x≤6 x is wt% of urethane resin, in the ink composition (See [0020], [0021], [0024]). Maeda discloses that the bright pigment includes zinc and titanium such as titanium dioxide coated with mica (See [0044]). Similarly, Saito discloses an ink composition comprises white pigment (titanium oxide, zinc oxide, zinc sulfide, antimony oxide, and zirconium oxide) and 5-11 wt% of urethane resin emulsion relative to the total mass of the ink composition (See [0063], [0066], and [0091]). Thus, it would have been obvious for a skilled artisan to modify the ink composition of Maeda in view of Saito’s ink composition.
Based on this rationale, the claimed invention is rendered obvious over Maeda in view of Saito for the reasons set forth above.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761